


116 S4291 IS: Developing Economic Prosperity and Linking Our Youth through Broadband Act 
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4291
IN THE SENATE OF THE UNITED STATES

July 23, 2020
Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To provide appropriations for the deployment of rural broadband, and for other purposes.


1.Short titleThis Act may be cited as the Developing Economic Prosperity and Linking Our Youth through Broadband Act  or the DEPLOY Broadband Act. 2.DefinitionsIn this Act—
(1)the term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation; and (2)the term Commission means the Federal Communications Commission.
3.Appropriations for deployment of rural broadband
(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $6,500,000,000 to the Commission, to remain available until expended, for the deployment of broadband-capable infrastructure in areas that the Commission determines are unserved with respect to broadband internet access service. (b)Emergency designationThe amount made available by paragraph (1) is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). 
4.Rural set-aside
(a)In generalSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended— (1)in subparagraph (A), by striking and (G) and inserting (G), and (H);
(2)in subparagraph (G)(iii)(II), in the matter preceding item (aa), by striking All and inserting Except as provided in subparagraph (H), all; and (3)by adding at the end the following:

(H)Rural dividend
(i)In generalNotwithstanding subparagraph (A) and except as provided in subparagraphs (B), (D), (E), and (F)— (I)the Commission shall allocate not less than 10 percent of the net proceeds attributable to each system of competitive bidding conducted under this subsection for the deployment of broadband-capable infrastructure in areas that the Commission has determined are underserved or unserved with respect to broadband internet access service; and
(II)subject to this subsection, not less than 50 percent of the net proceeds from each use of a system of competitive bidding under this paragraph on and after the date of enactment of this subparagraph shall be deposited in the general fund of the Treasury until the date on which the aggregate amount of those deposits equals $6,500,000,000. (ii)LimitationNo amounts allocated under clause (i)(I) may be combined with amounts that are used to fund any other program that is in existence on the date on which the allocation is made, including any program established under section 254.
(iii)Rule of constructionNothing under this subparagraph shall be construed to automatically prohibit or disqualify a provider of broadband internet access service from receiving funds under any other program related to broadband internet access service, including any program established under section 254. (iv)DefinitionIn this subparagraph, the term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation..
(b)Public Safety Trust FundSection 6413(b)(8) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1457(b)(8)) is amended by striking Any and inserting Except as provided in subparagraph (H) of section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), any. 5.CoordinationThe Commission shall coordinate with the National Telecommunications and Information Administration and the Rural Utilities Service to avoid overbuilding of broadband internet access service in areas assisted under this Act and the amendments made by this Act.

